The writ brings up for review a judgment of the state board of tax appeals affirming an assessment made by the Monmouth county board of taxation upon the shares of the capital stock of the Second National Bank and Trust Company of Red Bank. The assessment was made pursuant to the Bank Stock Tax act. Pamph.L. 1918, p. 997.
The state constitution, article 4, section 7, paragraph 12, provides: "Property shall be assessed for taxation under general laws and by uniform rules according to its true value."
Mr. Justice Swayze, in Commercial Trust Co. v. Hudson Boardof Taxation, 86 N.J.L. 424; affirmed, 87 Id. 179, outlined the method to be employed in determining true value. *Page 574 
The county board must, from all the evidence, determine the true value of bank stock for purposes of taxation. The bank's statement is not binding. Newton Trust Co. v. Atwood,77 N.J.L. 141. In the instant case, the assessment conformed to a statement filed by the bank. Proofs before the state board indicated that upon liquidation the stock was without value, because the market value of its assets had shrunk to less than its liabilities, and further testimony indicated that no market whatever existed for the stock. Selling price is not the sole criterion of true value. Newark v. Tunis, 82 Id. 461. In times of depression no true market exists for articles of sound value. The bank having made its statement of the value of its assets cannot now complain that its figures were accepted by the local and state boards. The boards in determining true value are not confined to the bank figures, but they are not obliged to rewrite them so as to conform with the evidence here offered, it being apparent to everyone that market prices for the last few years have been of no service in determining true value. No bank can value its assets for the purpose of carrying on business at one figure and then seek the reduction of taxes by substituting figures which, if submitted elsewhere, would result in the loss of its franchise.
The writ will be dismissed, with costs.